Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment and remarks filed on 11/18/2022.  In making the below rejections, the examiner has considered and addressed each of the applicant’s arguments. Claim 8 has been canceled, claims 16-20 are withdrawn, claim 21 has been newly added and Claims 1-7, 9-15, and 21 are currently pending and being examined.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is still objected to because of the following informalities: Claim 1 lines 12 and 13 recites in part “wall of main body.”.  Examiner believes applicant meant to recite “wall of the main body.”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6, 9-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (USPN 2,692,564) in view of Esmacher (USPAP 2013/0078851) further in view of Schuh (USPN 7,591,088).
In reference to independent claim 1, Miller teaches a gas purging device (fig 1 and 2), comprising: a main body (10) having a first end (top end of 10 in the area of reference number 12, fig 2) and a second end (21, fig 2), the first end defining a first opening (the top end, in the area of reference numeral 12, defines a first opening, fig 2), and the second end (21) defining a second opening (21 defines a second opening, fig 2), and the main body (10) having a major exterior wall (wall of 10) extending from the first end to the second end (exterior wall of 10 extends from the first end, area of reference numeral 12 to the second end 21), the major exterior wall (wall of 10) having an inner surface that defines a cavity of the main body (inner surface of the wall of 10 defines a cavity of 10, fig 2), the cavity in fluid communication with the first opening and the second opening of the main body (cavity of 10 is in fluid communication with area of 12 and 21); an airflow conduit (33) disposed through the major exterior wall of the main body and having a first section (portion of 33 on the outside of 10, to the left of cylinder wall opening 32, fig 2) and a second section (curved section of 33 that is inside 10, fig 2), the first section disposed outside of the main body and having an air inlet (left section of 33 is outside of the main body 10 and has an inlet on the threaded left side), and the second section disposed in the cavity and having an air outlet (col 2, lines 30-36 discloses “The upper end of the body 10 being connected to a source of fluid under pressure, a high suction is created at the throat 30 through conversion of pressure head into velocity head. The result is forced ejection of the fluid admitted through the jet tube 33.”
Furthermore, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  The type of fluid, in this case air, and what the airflow conduit is attached to are considered intended use.); 
Miller does not teach the first section positioned adjacent the major exterior wall of the main body at an angle of less than ninety degrees (90); and a grounding wire that is in electrical communication with the major exterior wall of main body.
Esmacher, a device for use with similar pipes carrying flowing gas, teaches a grounding wire (9, fig 1) that is in electrical communication with the major exterior wall of main body (fig 4, para 0016 discloses “ground lines 9 may be coupled to pipes 2 and electrically-conductive components of control center 9, generator 4, and meters 5 for grounding purposes. Ground lines 9 may include any suitable conductive material, such as, for example, copper and/or stainless steel wires, cables, rods, or the like.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the grounding system of Esmacher on the gas purging device of Miller “to prevent damage caused by, for example, electrical surges, electric faults, and static charge build-up” para 0003, Esmacher.
Miller in view of Esmacher does not teach the first section positioned adjacent the major exterior wall of the main body at an angle of less than ninety degrees (90).
Schuh, a similar fluid moving device, teaches the first section of pipe (43, fig 3A) positioned adjacent the major exterior wall of the main body (25) at an angle of less than ninety degrees (90) (col 5, line 36-39 discloses “An acute angle A between an outlet or normal supply branch 43 and a main tube 25 is illustrated generally in the drawings, with angle A preferably being about 30 degrees” 30 degrees is less than 90 degrees).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the angle between the first section of pipe and the main body of Schuh in the device of Miller in view of Esmacher because “The angle of the intersection of the water coming in from the high pressure hose where it enters the dredge head may be critical in determining the suction pressure at the intake and its ability to move material effectively into and through the exhaust hose” col 5, lines 27-31; Schuh.  To be clear, as Schuh effects Miller in view of Esmacher, changing the angle of pipe effects how much fluid power is lost, by making the angle of the pipe the same as in Schuh the suction pressure is increased because less power is lost changing the direction of the fluid.  Further, it is within the general skill level of a worker in the art to position an airflow conduit, in relation to a wall it is connected to, at an appropriate angle that is convenient and/or practical through routine experimentation.  

In reference to dependent claim 3, Miller in view of Esmacher and Schuh teaches the gas purging device of Claim 1, Miller further discloses the gas purging device wherein each of the first end (area of 12, fig 2) and the second end (21) of the main body (10) has a threaded section (first end has threads 13, the second end has threads 14, fig 2).
In reference to dependent claim 4, Miller in view of Esmacher and Schuh teaches the gas purging device of Claim 1, Miller further discloses the gas purging device wherein the main body (10, fig 2) is a cylinder having a first diameter (diameter of 10), and the airflow conduit (33) is a cylinder having a second diameter (diameter of 33), and wherein the first diameter is greater than the second diameter (diameter of 10 is greater than the diameter of 33).
In reference to dependent claim 6, Miller in view of Esmacher and Schuh teaches the gas purging device of Claim 4, Miller further discloses the gas purging device wherein the second diameter is consistent from the air inlet to the air outlet of the airflow conduit (the diameter of 33 is consistent from the inlet, the left side, to the outlet, the right side, fig 2).
In reference to dependent claim 9, Miller in view of Esmacher and Schuh teaches the gas purging device of Claim 4, Miller further discloses the gas purging device wherein the airflow conduit (33) further includes a curved section connecting the first section with the second section (33 has a curve between the left side and the outlet), the curved section disposed adjacent the inner surface of the main body (the curved section is adjacent to the inner surface of the main body 10, fig 2), the curved section positioning the second section of the airflow conduit to be concentric with the main body (the second section of 33 is concentric with the main body 10, fig 2).
In reference to dependent claim 10, Miller in view of Esmacher and Schuh teaches the gas purging device of Claim 9, Miller further discloses the gas purging device wherein the curved section of the airflow conduit (33) bends at an angle of about ninety degrees 900) or greater (33 bends at an angle of about 90 degrees while inside the main body, fig 2).
In reference to dependent claim 11, Miller in view of Esmacher and Schuh teaches the gas purging device of Claim 1, Miller further discloses the gas purging device wherein the air outlet of the airflow conduit (outlet of 33, fig 2) is one of coplanar with (outlet of 33 is coplanar with the second opening of 10, fig 2) and disposed under the second opening at the second end of the main body.
In reference to dependent claim 12, Miller in view of Esmacher and Schuh teaches the gas purging device of Claim 1, Miller further discloses the gas purging device further comprising a first airflow pathway (flow in 10, fig 2) and a second airflow pathway (flow in 33, fig 2), the first airflow pathway being separate from the second airflow pathway (the flow in 10 and the flow in 33 are separate in the beginning of the pathways, fig 2), with the first airflow pathway disposed between the inner surface of the major exterior wall of the main body and an outer surface of the airflow conduit (flow in 10 is between the major exterior wall of 10 and the outer surface of the airflow conduit 33), and the second airflow pathway disposed within the airflow conduit (second airflow is within 33, fig 2; Furthermore, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  Both the type of fluid and what the airflow conduit is attached to are considered intended use.).
In reference to dependent claim 13, Miller in view of Esmacher and Schuh teaches the gas purging device of Claim 1, Esmacher further discloses the grounding wire is connected to an electrically conductive tab (10, fig 4) disposed on the major exterior wall of the main body (pipe is  the main body 2, fig 4).
In reference to dependent claim 14, Miller in view of Esmacher and Schuh teaches the gas purging device of Claim 13, Esmacher further discloses the electrically conductive tab (10, fig 4).
Esmacher, Miller, and Schuh are silent to the tab being disposed opposite the airflow conduit on the major exterior wall and equidistant from the first end and the second end of the main body.
However, Esmacher specifically discloses in para 0027 that “grounding connector 10 may be coupled to pipe 2 at any location of pipe 2 and at any orientation”. In view of this disclosure examiner takes the position it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the tab opposite the airflow conduit on the major exterior wall and equidistant from the first end and the second end of the main body of the gas purging device of Miller in view of Esmacher.
In reference to dependent claim 15, Miller in view of Esmacher and Schuh teaches the gas purging device of Claim 1, Miller further discloses the gas purging device wherein the airflow conduit (33) has a threaded section (left side of 33 is threaded) adapted to connect to an air (col 1, line 3 openly discloses “any type of fluid”) compressor (left side of 33 is threaded to be attached to a source of fluid under pressure col 2, lines 30-31, since the fluid is “under pressure” there must be a compressor of some kind present. Furthermore, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  Both the type of fluid and what the airflow conduit is attached to are considered intended use.).
In reference to dependent claim 21, Miller in view of Esmacher teaches the gas purging device of Claim 1, Schuh further discloses a device wherein the first section of the airflow conduit (43, fig 3A) is disposed through the major exterior wall (25) at an angle between twenty-one degrees (21 ) and forty-one degrees (41) (col 5, line 36-39 discloses “An acute angle A between an outlet or normal supply branch 43 and a main tube 25 is illustrated generally in the drawings, with angle A preferably being about 30 degrees”, 30 degrees is between 21 degrees and 41 degrees).


Claims 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (USPN 2,692,564) in view of Esmacher (USPAP 2013/0078851) further in view of Schuh (USPN 7,591,088) as applied to claim 1 above, and further in view of Schneider (USPAP 2018/0043319).
In reference to dependent claim 2, Miller in view of Esmacher and Schuh teaches the gas purging device of Claim 1, however
Miller, Esmacher, and Schuh do not disclose the airflow conduit is disposed through the major exterior wall of the main body equidistant from the first end and the second end of the main body. 
Schneider, a similar type of fluid moving device, teaches the airflow conduit (vertical pipe 110, fig 2) is disposed through the major exterior wall of the main body (wall of horizontal pipe, fig 2) equidistant from the first end (right side of horizontal pipe fig 2) and the second end (left side of horizontal pipe fig 2) of the main body (the vertical pipe is equidistant between either end of the horizontal pipe, fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the airflow conduit placement of Schneider in the air purging device of Miller in view of Esmacher and Schuh to make “an inexpensive Venturi device that can be easily disassembled for cleaning and maintenance” para 0006; Schneider.  By making the airflow conduit in the center the unit is cheaper to manufacture since the unit has symmetry and there is no “wrong” orientation for assembly.
In reference to dependent claim 5, Miller in view of Esmacher and Schuh teaches the gas purging device of Claim 4, however
Miller, Esmacher, and Schuh do not disclose the first diameter is consistent from the first end to the second end of the main body.
Schneider, a similar type of fluid moving device, teaches the first diameter is consistent from the first end to the second end of the main body (the horizontal pipe of fig 2 has a consistent diameter from the first (right) end to the second (left) end).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the consistent diameter of the main body of Schneider in the air purging device of Miller in view of Esmacher and Schuh to make “an inexpensive Venturi device that can be easily disassembled for cleaning and maintenance” para 0006; Schneider.  By making the pipe a uniform diameter a simple off the shelf pipe can be used to manufacture the air purging device, making the unit inexpensive to manufacture.
In reference to dependent claim 7, Miller in view of Esmacher and Schuh teach the gas purging device of Claim 1, however
Miller, Esmacher, and Schuh do not disclose a length of the main body extending from the first end to the second end is between six inches (6") and eighteen inches (18").
Schneider, a similar type of fluid moving device, teaches a length of the main body (horizontal pipe in fig 2) extending from the first end (right side of horizontal pipe fig 2) to the second end (left side of horizontal pipe fig 2) is between six inches (6") and eighteen inches (18") (para 0036 specifically discloses “In one example, the assembled converging and diverging cones have a total length of 7.23 inches, as shown in FIG. 7”, fig 7 shows the various lengths, the length of the actual main pipe is between 6.8” and 7.23” meeting the claim limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the size of Schneider in the air purging device of Miller in view of Esmacher and Schuh to make “an inexpensive Venturi device that can be easily disassembled for cleaning and maintenance” para 0006; Schneider.  This size of device allows one worker to easily assemble and disassemble the unit.
Furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Response to Arguments
Applicant's arguments filed on 11/18/2022 have been considered but, unless otherwise addressed below, are moot in view of the new ground(s) of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.N/Examiner, Art Unit 3746  

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746